Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of March 24, 2015
(the “Effective Date”) by and between VICAL INCORPORATED, a Delaware corporation
(“Vical”), having an address of 10390 Pacific Center Court, San Diego,
California, 92121, USA, and ASTELLAS PHARMA INC., a company organized under the
laws of Japan (“Astellas”), having an address of 5-1, Nihonbashi-Honcho 2-chome,
Chuo-Ku, Tokyo 103-8411, Japan.

RECITALS

WHEREAS, Astellas has developed expertise and owns proprietary rights related to
Compound and Products in the Field (each as defined below), as more fully
described below;

WHEREAS, Vical is engaged in the research and development of pharmaceutical
products; and

WHEREAS, Vical wishes to obtain, and Astellas is willing to grant to Vical, an
exclusive license under Astellas Technology (as defined below) to develop and
commercialize Products in the Field in the Territory (as defined below), subject
to the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. DEFINITIONS

1.1 “Accounting Standards” shall mean the generally accepted accounting
principles of the United States, consistently applied, and shall mean the
International Financial Reporting Standards at such time as the International
Financial Reporting Standards becomes the generally accepted accounting standard
and applicable laws require that Vical use such standards.

1.2 “Affiliate” shall mean, with respect to a particular party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such party. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of more
than fifty percent (50%) of the voting stock of such entity, or by contract or
otherwise.

1.3 “Astellas Indemnitee” shall have the meaning provided in Section 11.2.

1.4 “Astellas Know-How” shall mean Information not included in the Astellas
Patents that Astellas or any of its Affiliates Controls on the Effective Date or
during the Term, which Information is necessary or useful for the development,
registration, manufacture, use, promotion, distribution, offer for sale, sale,
import or export of Compound or Products in the Field. For clarification, in the
case of a Combination Product, Astellas Know-How does not

 

1



--------------------------------------------------------------------------------

include any Information Controlled by Astellas or any of its Affiliates relating
to any therapeutically and/or prophylactically active ingredient in such
Combination Product other than the Compound.

1.5 “Astellas Patents” shall mean all Patents that Astellas or any of its
Affiliates Controls as of the Effective Date or during the Term, which Patents
claim the composition of matter of, or any method of making or using, Compound
or Products in the Field, including (a) […***…] and […***…] and
(b) corresponding foreign Patents. For clarification, in the case of a
Combination Product, Astellas Patents do not include any Patents Controlled by
Astellas or any of its Affiliates, which Patents relate to any therapeutically
and/or prophylactically active ingredient in such Combination Product other than
the Compound.

1.6 “Astellas Technology” shall mean the Astellas Patents and Astellas Know-How.

1.7 “Calendar Year” shall mean each respective period of twelve (12) consecutive
months beginning on January 1.

1.8 “CMC” shall mean chemistry, manufacturing and controls.

1.9 “CMO” shall mean a contract manufacturing organization.

1.10 “Combination Product” shall mean any pharmaceutical product that contains
the Compound in combination with one or more other therapeutically and/or
prophylactically active ingredient(s), whether packaged together or included in
a prime-boost regimen or in the same therapeutic formulation, including, in each
case, all formulations, line extensions and modes of administration.

1.11 “Commercially Reasonable Efforts” shall mean that level of efforts and
resources consistent with commercially reasonable practices of a company in the
pharmaceutical industry with respect to the research, development or
commercialization of a pharmaceutical product at a similar stage of research,
development or commercialization, taking into account relevant factors
including, without limitation, measures of patent coverage, relative safety and
efficacy, product profile, the competitiveness of the marketplace, the
proprietary position of such product, the regulatory structure involved, the
market potential of such product and other relevant factors, including
comparative technical, legal, scientific and/or medical factors, all as measured
by the facts and circumstances in effect at the time when the carrying out of
such obligations is due.

1.12 “Competing Entity” shall have the meaning provided in Section 3.6.

1.13 “Competitive Compound or Product” shall have the meaning provided in
Section 2.4.

1.14 “Compound” shall mean an antifungal compound known as ASP2397 whose
chemical structure is described in Exhibit A of a letter provided by Astellas to
Vical as of the Effective Date.

 

      ***Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

1.15 “Confidential Information” shall mean all Information and other proprietary
scientific, marketing, financial or commercial information or data, which one
party or any of its Affiliates has furnished or otherwise made available to the
other party or its Affiliates, whether made available orally, in writing, or in
electronic form. Confidential Information shall include all such information
provided or made available pursuant to the Confidentiality Agreement. All
Astellas Technology shall be Confidential Information of Astellas. All
Confidential Information shall be subject to Article 8.

1.16 “Confidentiality Agreement” shall mean that certain Confidentiality
Agreement by and between Vical and Astellas dated […***…].

1.17 “Control” shall mean, with respect to any Information, Patent or other
intellectual property right, possession by a party of the ability (whether by
ownership, license or otherwise, but without taking into account any rights
granted by one party to the other party under the terms of this Agreement) to
grant access, a right to use, a license, or a sublicense (as applicable) to such
Information, Patent or other intellectual property right without violating the
terms of any agreement or other arrangement with any Third Party.

1.18 “Excluded Claim” shall have the meaning provided in Section 12.2(c)(vi).

1.19 “Executives” shall have the meaning provided in Section 12.2(b).

1.20 “FDA” shall mean the U.S. Food and Drug Administration, or any successor
agency thereto having the administrative authority to regulate the marketing of
human pharmaceutical products or biological therapeutic products in the
Territory.

1.21 “Field” shall mean prevention and treatment of all human and animal
diseases and disorders.

1.22 “First Commercial Sale” shall mean, with respect to a Product, the first
sale for end use to a Third Party in the Territory after the Regulatory
Authority has granted Regulatory Approval in the Territory.

1.23 “Generic Product” shall mean a product that is introduced in the Territory
by an entity other than Vical or a Sublicensee or their respective Affiliates,
which contains the same or equivalent (by FDA standards) therapeutically and/or
prophylactically active ingredient(s) and is approved in reliance, in whole or
in part, on a prior Regulatory Approval of a Product by the FDA.

1.24 “GMP” shall mean then-current good manufacturing practice standards
applicable to the manufacturing of Compound or Products under applicable law,
including 21 C.F.R. parts 210 and 211 and all applicable FDA rules, regulations,
orders and guidances.

1.25 “ICC” shall have the meaning set forth in Section 12.2(c)(i).

1.26 “ICC Rules” shall have the meaning set forth in Section 12.2(c)(i).

 

      ***Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

1.27 “IND” shall mean an Investigational New Drug Application (including any
amendments thereto) for a Product in the Field in the Territory as filed with
the FDA pursuant to 21 C.F.R. §312, or the equivalent application submitted to
the applicable Regulatory Authority in any country or group of countries outside
the United States.

1.28 “Information” shall mean all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, protocols, processes, knowledge, know-how, skill, experience,
information, data and results (including pharmacological, toxicological,
clinical, analytical and quality control data and results), regulatory filings,
marketing reports, software and algorithms and (b) compositions of matter,
cells, cell lines, assays, animal models and physical, biological or chemical
material.

1.29 “Inventions” shall have the meaning set forth in Section 6.1.

1.30 “Losses” shall have the meaning provided in Section 11.1.

1.31 “NDA” shall mean a new drug application (as more fully defined in 21 C.F.R.
314.5 et seq.) or equivalent application, and all amendments and supplements
thereto, filed with the FDA in the United States or the applicable Regulatory
Authority in a country or group of countries outside the United States
(including any supra-national agency such as in the European Union), including
all documents, data, and other information concerning a pharmaceutical product
which are necessary for gaining Regulatory Approval to market and sell such
pharmaceutical product.

1.32 “Net Sales” shall mean the gross amounts invoiced by Vical and/or its
Sublicensees for sales or other dispositions of Products to Third Parties in the
Territory, less the following items, as allocable to such Products (if not
previously deducted from the amount invoiced): (a) trade, quantity and cash
discounts, credits or allowances; (b) credits or allowances additionally granted
upon returns, rejections or recalls or for retroactive price reductions and
billing errors; (c) rebates, discounts and chargeback payments in any form
granted to managed health care organizations, pharmacy benefit managers (or
equivalents thereof), national, state/provincial, local, and other governments,
their agencies and purchasers and reimbursers, or to trade customers;
(d) freight, shipping and insurance charges directly related to the distribution
of Products; and (e) taxes, duties or other governmental tariffs (other than
income taxes).

Upon any sale or other disposition of any Product for any consideration other
than exclusively monetary consideration on bona fide arm’s-length terms, for
purposes of calculating Net Sales under this Agreement, such Product shall be
deemed to be sold exclusively for money at the average sales price during the
applicable reporting period generally achieved for such Product when such
Product is sold alone and not as part of a Combination Product.

In no event will any particular amount, identified above, be deducted more than
once in calculating Net Sales. Sales of a Product between Vical and its
Sublicensees for resale shall be excluded from the computation of Net Sales, but
the subsequent resale of such Product to a Third Party shall be included within
the computation of Net Sales. Any free-of-charge disposal or use of a Product
for development, regulatory or marketing purposes, such as clinical trials,

 

4



--------------------------------------------------------------------------------

compassionate use or indigent patient programs, shall not be deemed a sale or
disposition for purposes of calculating Net Sales.

In the case of a Combination Product, Net Sales for such Combination Product
shall be calculated by multiplying actual Net Sales of such Combination Product
by the fraction A/(A+B) where A is the invoice price of the Product that
contains the Compound as the sole active ingredient, if sold separately, and B
is the total invoice price of the other active ingredient(s) in the Combination
Product, if sold separately. If the other active ingredient(s) in the
Combination Product is not sold separately in the Territory, Net Sales for the
purpose of determining royalties of the Combination Product shall be calculated
by multiplying actual Net Sales of such Combination Product by the fraction A/D,
where A is the average invoice price of the Product that contains the Compound
as the sole active ingredient, if sold separately in such country, and D is the
average invoice price of the Combination Product in such country. If the Product
that contains the Compound as the sole active ingredient is not sold separately
in the Territory, the parties shall determine Net Sales for such Combination
Product by mutual agreement based on the relative contribution of the Product
that contains the Compound as the sole active ingredient and the other active
ingredient(s) in the Combination Product.

Net Sales will be calculated in accordance with this definition and Vical’s
accounting policies generally consistent with the Accounting Standards on an
accrual basis, as consistently applied. To the extent any accrued amounts used
in the calculation of Net Sales are estimates, such estimates shall be trued-up
in accordance with Vical’s accounting policies generally consistent with the
Accounting Standards, as consistently applied, and Net Sales and related
payments under this Agreement shall be reconciled as appropriate.

1.33 “Patent Term Extension” shall have the meaning provided in Section 6.3.

1.34 “Patents” shall mean (a) all patents, including design patents,
certificates of invention, applications for certificates of invention, priority
patent filings and patent applications, including provisional patent
applications and design patent applications, and (b) any renewal, divisional,
continuation, continuation-in-part, or request for continued examination of any
of such patents, certificates of invention and patent applications, and any and
all patents or certificates of invention issuing thereon, and any and all
reissues, reexaminations, extensions, certificates of correction, divisions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.

1.35 “Phase IIb Clinical Trial” shall mean a pivotal clinical trial that is
conducted in human patients to evaluate the safety, dose ranging and efficacy of
such Product and is prospectively designed to generate sufficient data (if
successful) for the purpose of submitting an application for Regulatory Approval
to the competent Regulatory Authority in the Territory.

1.36 “Product” shall mean any pharmaceutical product that contains the Compound,
alone or as a Combination Product, including, in each case, all dosage forms,
formulations, line extensions and modes of administration.

1.37 “Regulatory Approval” shall mean any and all approvals (including
individual and national price and reimbursement approvals, as applicable),
licenses, registrations, or

 

5



--------------------------------------------------------------------------------

authorizations of any country, federal, supra-national, state or local
regulatory agency, department, bureau or other governmental entity that are
necessary to market and sell a Product in the Field in the Territory.

1.38 “Regulatory Authority” shall mean any national, federal, supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity whose review and/or approval is necessary
for the manufacture, packaging, use, storage, import, export, distribution,
promotion, marketing, offer for sale and sale of a Product in the Field in the
Territory.

1.39 “Royalty Term” shall have the meaning provided in Section 4.3(b).

1.40 “Sale” shall have the meaning provided in Section 12.6(a).

1.41 “SEC” shall have the meaning provided in Section 8.5(a).

1.42 “Sublicense Agreement” shall have the meaning provided in Section 2.2.

1.43 “Sublicensee” shall mean a Third Party or Affiliate to whom Vical has
granted a sublicense of the right to research, develop, make, have made, use,
sell, offer for sale, have sold or import a Product in the Field in the
Territory, beyond the mere right to purchase such Product.

1.44 “Term” shall have the meaning provided in Section 10.1.

1.45 “Territory” shall mean all countries worldwide.

1.46 “Third Party” shall mean any entity other than Vical or Astellas or an
Affiliate of Vical or Astellas.

1.47 “United States” shall mean the United States of America and its territories
and possessions.

1.48 “Valid Claim” shall mean a claim of an issued patent or pending patent
application within the Astellas Patents that has not been revoked or held
unenforceable or invalid by a decision of a court or governmental agency of
competent jurisdiction from which no appeal can be taken, or with respect to
which an appeal is not taken within the time allowed for appeal, and that has
not been abandoned, disclaimed or admitted to be invalid or unenforceable
through reissue, disclaimer, or otherwise.

1.49 “Vical Change of Control” shall have the meaning provided in Section 3.6.

1.50 “Vical Indemnitee” shall have the meaning provided in Section 11.1.

 

2. LICENSES AND OTHER RIGHTS

2.1 License and Sublicense Grant. Subject to the terms and conditions of this
Agreement, Astellas hereby grants to Vical an exclusive (even as to Astellas and
its Affiliates), royalty-bearing license, with the right to sublicense in
accordance with Section 2.2, under the

 

6



--------------------------------------------------------------------------------

Astellas Technology, to research, develop, register, make, have made, use,
promote, distribute, sell, offer for sale, have sold, import, export and
otherwise commercialize Products in the Field in the Territory.

2.2 Sublicensing. Vical shall have the right to grant sublicenses under the
license granted in Section 2.1 to one or more Third Parties or Affiliates
subject to the provisions of this Section 2.2. Each agreement under which Vical
grants a sublicense under the license granted in Section 2.1 (each, a
“Sublicense Agreement”) shall (a) be in writing and (b) be consistent with, and
subject to the terms and conditions of, this Agreement. Vical shall be
responsible for compliance of any Sublicensee with this Agreement. Any breach of
this Agreement by the acts or omissions of a Sublicensee shall be a breach of
this Agreement by Vical. Vical shall provide Astellas with a full and complete
copy of each Sublicense Agreement with a Third Party […***…] after execution
thereof; provided, that Vical may redact any confidential information contained
therein that is not necessary to disclose to ensure compliance with this
Agreement.

2.3 Notice of Sublicensing. If Vical initiates discussions with a Third Party
under a confidentiality agreement or non-disclosure agreement regarding a
sublicense under the license rights granted in Section 2.1 to such Third Party,
except for sublicensing the right to manufacture Compound or Products to a CMO,
Vical shall […***…] send Astellas a written notice informing Astellas of such
discussion with a Third Party and provide Astellas with the most updated
scientific and commercial information of the Product; provided however that
Vical shall not be obligated to disclose the name of the Third Party or the
license terms under discussion.

2.4 Competitive Compound or Product. During the Term, (a) Vical and its
Sublicensees and (b) Astellas and its licensees shall not, directly or
indirectly through any Affiliate or Third Party, market, manufacture, promote,
distribute, offer for sale or sell, import, export, or commercialize or grant
any license or sublicense to market, manufacture, promote, distribute, offer for
sale or sell, import, export or commercialize any Competitive Compound or
Product in the Field in the Territory, and shall not conduct clinical
development of any Competitive Compound or Product in the Field in the
Territory. “Competitive Compound or Product” shall mean any […***…] or any
antifungal product containing such a compound; provided however, that a
“Competitive Compound or Product” does not include any antifungal compound or
product which is used in combination therapy with Compound or Product for
invasive fungal disease and which has different main modes of action from that
of such Compound or Product.

2.5 Information, Data and Material.

(a) Within […***…] of the Effective Date, Astellas shall provide Vical with all
Information that Astellas considers to be reasonably necessary for Vical to
research, develop or manufacture the Compound and Product in the Territory;
provided that all Information provided by Astellas pursuant to this
Section 2.5(a) is provided to Vical “AS IS”, subject to Astellas’
representations and warranties in Article 7.

 

      ***Confidential Treatment Requested

 

7



--------------------------------------------------------------------------------

(b) At a time and place mutually agreed upon by the parties, Astellas will
supply Vical, or the CMO designated by Vical, with […***…] of the Compound,
which are in Astellas’ inventory as of the Effective Date. Within […***…] of the
Effective Date, Astellas will also provide Vical with the GMP documentation in
English related to the Compound, which is in Astellas’ inventory, that is
required for filing an IND. Such GMP documentation shall include, but not be
limited to, manufacturing batch records, SOPs, batch release test methods,
specifications and results, raw material Certificates of Analysis and
Certificates of Origin, if applicable, raw material and intermediate
specifications and test results, and the stability protocol and test results.

(c) Vical may request that Astellas store the Compound supplied to Vical
pursuant to Section 2.5(b) at Vical’s sole cost and expense, for a period of
time mutually agreed upon by the parties, not to exceed […***…] from the
Effective Date. In storing the Compound, Astellas shall be obliged only to use
such care as it uses in the handling, storage and safeguarding of its own
property of a similar nature.

(d) At a time mutually agreed upon by the parties, but in any event, within
[…***…] of the Effective Date, Astellas shall transfer to Vical, or to the CMO
designated by Vical, the manufacturing technology for the Compound and Product,
which Astellas or its Affiliates owns as of the Effective Date, including
development reports, quality control and analytical methods which Astellas
considers to be reasonably necessary for Vical or the CMO to manufacture the
Compound and Product; provided that all information provided by Astellas
pursuant to this Section 2.5(d) is provided to Vical “AS IS”, subject to
Astellas’ representations and warranties in Article 7. Astellas and Vical shall
discuss and agree to the transition plan of manufacturing technology for the
Compound and Product and schedule (“Transfer Plan”) as soon as reasonably
practicable following the Effective Date. Astellas shall only be obliged to use
its reasonable effort in the implementation of the Transfer Plan, with the
understanding that such assistance shall be rendered by Astellas without
requirement that Astellas personnel visit the site of Vical or its designated
CMO, unless Astellas and Vical should agree to the contrary, in which case Vical
shall reimburse all reasonable direct and indirect costs and expenses incurred
by Astellas in making such visit. Astellas shall not be required to transfer the
manufacturing technology in its totality more than once to Vical or its
designated CMO after completion of the Transition Plan. If Vical requests
Astellas to provide extra assistance, Astellas may provide such assistance, at
its discretion, on the condition that Vical shall reimburse all reasonable
direct and indirect costs and expenses incurred by Astellas for such extra
assistance.

(e) Upon Vical’s reasonable request within […***…] of the Effective Date,
Astellas shall make available to Vical all Astellas Know-How in Astellas’
possession that has not previously been provided to Vical, including any raw
data and/or original data relating to the Compound and Products; provided that
any Astellas Know-How provided under this Section 2.5 shall be provided “AS IS”,
subject to Astellas’ representations and warranties in Article 7. For […***…]
from the Effective Date, Astellas shall not destroy, discard or otherwise
dispose of or shall have not destroyed, discarded or otherwise disposed of any
Astellas Know-How without prior written approval of Vical, which approval shall
not be unreasonably withheld; provided that, if requested by Vical, Astellas
shall transfer to Vical such Astellas Know-How that Astellas proposes to
destroy, discard or dispose of (or true and complete copies thereof).

 

      ***Confidential Treatment Requested

 

8



--------------------------------------------------------------------------------

2.6 Astellas’ Support.

(a) Commencing promptly after the Effective Date, Astellas will complete
IND-enabling non-clinical studies and English study reports as listed in the
tables provided by Astellas to Vical listed on Exhibit B of a letter provided by
Astellas to Vical as of the Effective Date. Astellas will provide to Vical such
data and reports in English promptly following completion of such studies.

(b) Subject to the terms and conditions of this Agreement, if reasonably
requested by Vical within […***…] of the Effective Date, Astellas may, at its
sole discretion and to the extent mutually agreed upon by the parties in
writing, provide Vical with limited support for the following activities with
respect to Compound and Products:

(i) Nonclinical studies, other than those specified in Section 2.6(a);

(ii) CMC-related studies, other than those specified in Section 2.6(a);

(iii) Preparing certain parts of regulatory filings with respect to the initial
IND submission for Compound or Product;

(iv) Preparing responses to questions from Regulatory Authorities in the
Territory with respect to the initial IND submission for Compound or Product;
and

(v) Checking the accuracy of Vical’s English translation from Japanese of
documents or data provided by Astellas to Vical.

(c) Vical shall reimburse all reasonable direct and indirect costs and expenses
incurred by Astellas for any and all activities conducted under Section 2.6(b);
provided that such costs and expenses were previously agreed upon in writing by
the parties pursuant to a budget.

2.7 Retained Rights; No Implied Licenses. Except for the rights and licenses
expressly granted in this Agreement, Astellas retains all rights under the
Astellas Technology, and no rights shall be deemed granted by Astellas to Vical
by implication, estoppel or otherwise.

 

3. DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS

3.1 Development of Products in the Field in the Territory. Subject to the terms
and conditions of this Agreement, during the Term, Vical shall be solely
responsible for the development of and obtaining Regulatory Approvals for
Products in the Field in the Territory, including all costs associated with such
activities. Without limiting the foregoing, Vical shall have sole
responsibility, at Vical’s cost and expense, for conducting clinical and
non-clinical studies and CMC-related studies and activities with Products in the
Field in the Territory and preparing, filing, obtaining and maintaining the
appropriate applications with Regulatory Authorities, and for all contacts with
Regulatory Authorities, regarding Products in the Field in the Territory. Vical
shall use Commercially Reasonable Efforts to develop, and to file for, obtain
and maintain Regulatory Approvals for a Product in the Field in the Territory
and, without limiting the foregoing, to file an initial IND in the United States
or in the European Union for a Product in the Field in the Territory within
[…***…] of the Effective Date. Vical shall

 

      ***Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

perform all development and regulatory activities with respect to Products in
the Field in the Territory in compliance with all applicable laws, rules and
regulations. Furthermore, Vical shall be solely responsible for the timely
reporting of all relevant adverse drug reactions/experiences, Product quality,
Product complaints and safety data relating to Compound and Products, in each
case in the Field, to the appropriate Regulatory Authorities in accordance with
the applicable laws, rules and regulations of the Regulatory Authorities in the
Territory. Vical shall prepare an initial development plan for the clinical
development of the Products in the Field in the Territory, which plan shall be
in reasonable scope and detail, and shall provide, or cause to be provided, such
plan to Astellas for review within a reasonable time after the Effective Date.

3.2 Commercialization of Products in the Field in the Territory. Subject to the
terms and conditions of this Agreement, during the Term, Vical shall be solely
responsible for the commercialization of Products in the Field in the Territory,
including any post-marketing studies of Products in the Field in the Territory,
including all costs associated with such activities. Vical shall use
Commercially Reasonable Efforts to commercialize Products in the Field in the
Territory. Vical shall perform all commercialization activities with respect to
Products in the Field in the Territory in compliance with all applicable laws,
rules and regulations. Without limiting the foregoing, Vical shall have the sole
right and responsibility for all commercial and medical affairs matters with
respect to Products in the Field in the Territory.

3.3 Manufacture and Supply of Products. Subject to the terms and conditions of
this Agreement, during the Term, Vical shall be solely responsible for the
manufacture and supply of Products in the Field in the Territory, including
CMC-related work necessary for obtaining Regulatory Approval for Products in the
Field in the Territory, including all costs associated with such activities.
Vical shall perform all manufacturing activities with respect to Products in the
Field in the Territory in compliance with all applicable laws, rules and
regulations.

3.4 Disclosure Regarding Vical’s Efforts. Vical shall keep Astellas regularly
and fully informed regarding development, regulatory, manufacturing and
commercialization activities of Vical and its Sublicensees with respect to
Products in the Field in the Territory. Without limiting the foregoing, Vical
shall keep Astellas reasonably informed of the progress of such activities, and
shall, within […***…] after the end of each Calendar Year during the Term,
provide Astellas a report setting forth a reasonably detailed description of the
progress and status of development, manufacture and commercialization of, and
regulatory strategy and filings made and Regulatory Approvals obtained for,
Products in the Field in the Territory, and a reasonably detailed description of
the development, manufacture, commercialization and regulatory activities that
Vical plans to undertake during the subsequent Calendar Year.

3.5 Subcontractors. Vical may perform some or all of its obligations under this
Article 3 through one or more subcontractors. Vical shall remain responsible for
the performance by any Third Party subcontractors and the compliance of such
Third Party subcontractors with the provisions of this Agreement in connection
with such performance.

3.6 Negative Covenant. In the event of a Vical Change of Control in which the
Third Party acquiror or any of its Affiliates is manufacturing, using,
marketing, promoting,

 

      ***Confidential Treatment Requested

 

10



--------------------------------------------------------------------------------

distributing, offering for sale, commercialising or selling a Competitive
Compound or Product in the Field in the Territory as of the closing of such
Vical Change of Control (a “Competing Entity”), then Vical shall (a) procure
that such Competing Entity divests itself of rights to, or discontinues
development or commercialization of, such Competitive Compound or Product in the
Territory within […***…] of the closing of such Vical Change of Control or
(b) terminate this Agreement upon written notice to Astellas within […***…]
after the closing of such Vical Change of Control. The Competing Entity may
commercialize the Competitive Compound or Product in the Territory that is
already being commercialized at the time of the Vical Change of Control provided
that, unless this Agreement is terminated pursuant to Section 3.6(b), the Net
Sales of such Competitive Compound or Product shall be included in the
calculation of any milestone payments based on Net Sales and royalties to be
paid to Astellas under Section 4.2 and Section 4.3, respectively. “Vical Change
of Control” shall mean a transaction or series of transactions pursuant to which
a Third Party (i) acquires (whether by merger, consolidation or transfer or
issuance of capital stock or otherwise) beneficial ownership, directly or
indirectly, of more than fifty percent (50%) of Vical’s then outstanding voting
securities, or (ii) acquires all or substantially all of the assets of Vical;
but excluding any such transaction or series of transactions described in clause
(i) or (ii) in which, immediately after the consummation of such transaction or
series of transactions, the holders of voting securities of Vical immediately
prior to such transaction or series of transactions beneficially own, directly
or indirectly, more than fifty percent (50%) of the outstanding voting
securities of the successor entity (or the parent of such successor entity) in
such transaction.

 

4. FEES AND PAYMENTS

4.1 Upfront Fee. Vical shall make a non-refundable, non-creditable payment to
Astellas of US$1,120,000 payable as follows: (a) US$250,000 shall be paid by
wire transfer to Astellas within thirty (30) days after the Effective Date; and
(b) US$870,000 shall be paid to Astellas within thirty (30) days after the
Effective Date in the form of Vical common stock, par value $0.01 per share,
pursuant to that certain Stock Purchase Agreement by and between Vical and
Astellas, dated as of the Effective Date. […***…]

4.2 Milestone Payments. Within […***…] after the occurrence of each of the
following milestone events (other than items (vi), (vii) and (viii) below which
shall be payable within […***…] after the occurrence of each such milestone
event), Vical shall pay to Astellas the corresponding non-refundable,
non-creditable milestone payment set forth below (whether such milestone event
is achieved by Vical or any Sublicensee):

 

Milestone Event

   Milestone Payment   (i)  

[…***…]

     US$[…***…]    (ii)  

[…***…]

     US$[…***…]   

 

      ***Confidential Treatment Requested

 

11



--------------------------------------------------------------------------------

(iii)   

[…***…]

   US$ […***…]    (iv)   

[…***…]

   US$ […***…]    (v)   

[…***…]

   US$ […***…]    (vi)   

[…***…]

   US$ […***…]    (vii)   

[…***…]

   US$ […***…]    (viii)   

[…***…]

   US$ […***…]   

Each of the milestone payments described in this Section 4.2 shall be payable
one time for the first achievement of such milestone event by any applicable
Product, regardless of the number of other Products that subsequently achieve
such milestone event. For clarification, in the event two or more milestone
events are achieved at the same time, the milestone payments for both milestone
events shall be due.

4.3 Royalties.

(a) Royalty Rate. Vical shall pay Astellas nonrefundable, non-creditable
royalties calculated by multiplying the following applicable royalty rates by
the corresponding aggregate amount of Net Sales of all Products in the Territory
in a Calendar Year:

 

Net Sales in the Territory Per Calendar Year

   Royalty Rate  

[…***…]

     […***…]   

[…***…]

     […***…]   

[…***…]

     […***…]   

 

      ***Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

[…***…]

     […***…]   

(b) Royalty Term. Royalties under this Section 4.3 shall be payable on aggregate
annual Net Sales of all Products in the Territory for a period determined on a
country-by-country basis from the First Commercial Sale of a Product in a
country in the Territory and ending upon the latest to occur of (i) expiration
of the last to expire Valid Claim with respect to such Product (or the Compound
therein) in such country, (ii) expiration of any data or other regulatory
exclusivity period for such Product in such country or (iii) ten (10) years
after the earliest date of First Commercial Sale of such Product in such country
(the “Royalty Term”).

(c) Royalty Reduction. During any portion of the Royalty Term for a Product in a
country when (i) there is no Valid Claim with respect to such Product (or the
Compound therein) in such country and (ii) there is no data or other regulatory
exclusivity with respect to such Product in such country, the royalties payable
under Section 4.3(a) on Net Sales of such Product in such country during such
portion of the Royalty Term shall be adjusted by multiplying the royalties
payable with respect to such country calculated in accordance with
Section 4.3(a) (without adjustment) by […***…].

(d) Termination. Upon expiration (but not early termination) of the Royalty Term
for a Product in a country and payment in full of all amounts owed to Astellas
under this Agreement for such Product in such country, Vical’s license with
respect to such Product in such country shall become perpetual, fully-paid and
royalty-free.

4.4 Payments to Third Parties. Vical (or its Sublicensee) shall be responsible
for any and all payments owed to any Third Party for any Patents, Information or
other intellectual property rights licensed or acquired by Vical (or its
Sublicensee) after the Effective Date in order to develop, make, have made, use,
promote, distribute, sell, offer for sale, have sold or import any Product in
the Field in the Territory (it being understood that the decision to license or
acquire any such Patents, Information or other intellectual property rights
shall be at Vical’s (or its Sublicensee’s) discretion).

 

5. PAYMENT; RECORDS; AUDITS

5.1 Payment; Reports. All payments due under this Agreement shall be paid within
[…***…] days of the end of each Calendar Quarter, unless otherwise specifically
provided herein. Royalty payments shall be calculated and reported for each
Calendar Quarter. Each royalty payment due to Astellas shall be accompanied by a
report of Net Sales by Vical and its Sublicensees, each in sufficient detail to
permit confirmation of the accuracy of the payment made, including, without
limitation and on a country-by-country basis, the number of Products sold, the
gross sales with reconciliation to Net Sales of such Products, the royalties
payable, the method used to calculate the royalties, and the exchange rates
used.

5.2 Exchange Rate; Manner and Place of Payment. All payments hereunder shall be
payable in U.S. dollars. When conversion of payments from any foreign currency
is required, such conversion shall be at an exchange rate equal to the weighted
average of the rates of exchange for the currency of the country from which the
royalties are payable as published by the Wall Street Journal, Eastern Edition
(or such other source agreed in writing by the parties),

 

      ***Confidential Treatment Requested

 

13



--------------------------------------------------------------------------------

during the Calendar Quarter for which a payment is due. All payments owed under
this Agreement shall be made by wire transfer in immediately available funds to
a bank account designated in writing by Astellas, unless otherwise specified in
writing by Astellas.

5.3 Income Tax Withholding. Each party will pay any and all taxes levied on
account of any payments made to it under this Agreement. If any taxes are
required to be withheld by the paying party, the paying party will (a) deduct
such taxes from the payment made to the other party, (b) timely pay the taxes to
the proper taxing authority, and (c) send proof of payment to the other party
and certify its receipt by the taxing authority within […***…] following such
payment. For purposes of this Section, each party agrees to provide the other
with reasonable assistance to enable the due deduction by the paying party and
appropriate recovery by the other party, which assistance includes, but is not
limited to, provision of any tax forms and other information that may be
reasonably necessary in order for the paying party not to withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.

5.4 Records; Audits. Vical shall keep, and require its Sublicensees to keep,
complete, fair and true books of accounts and records for the purpose of
determining the amounts payable to Astellas pursuant to this Agreement. Such
books and records shall be kept for such period of time required by law, but no
less than […***…] following the end of the Calendar Quarter to which they
pertain. Astellas shall have the right to cause an independent, certified public
accountant, reasonably acceptable to Vical, to audit such records to confirm Net
Sales, royalties and other payments for a period covering not more than the
preceding […***…]. Except for for-cause audits, audits may be exercised not more
often than once each year, only once for each relevant record, and during normal
business hours upon reasonable prior written notice to Vical. Any such auditor
shall not disclose Vical’s Confidential Information to Astellas, except to the
extent such disclosure is necessary to verify the accuracy of such records.
Prompt adjustments shall be made by the parties to reflect the results of such
audit. Astellas shall bear the full cost of such audit unless such audit
discloses an underpayment by Vical of more than […***…] of the amount of
royalties or other payment due under this Agreement, in which case, Vical shall
bear the full cost of such audit and shall promptly remit to Astellas the amount
of any underpayment.

5.5 Late Payments. In the event that any payment due under this Agreement is not
made when due, the payment shall accrue interest from the date due at the rate
of […***…] above the U.S. Prime Rate (as set forth by Bloomberg (Ticker symbol
PRIME index)); provided, however, that in no event shall such rate exceed the
maximum legal annual interest rate. The payment of such interest shall not limit
Astellas from exercising any other rights it may have as a consequence of the
lateness of any payment.

 

6. INTELLECTUAL PROPERTY

6.1 Ownership. Astellas has, and shall retain, all right, title and interest in
and to, the Astellas Patents and Astellas Know-How. Inventorship of all
discoveries and/or inventions, whether or not patentable, made or developed by
or on behalf of Astellas or Vical in the course of research, development,
manufacture, or commercialization of the Compound or Product in the Field and
all Patent(s) on, and other intellectual property rights in, such discoveries
and/or

 

      ***Confidential Treatment Requested

 

14



--------------------------------------------------------------------------------

inventions (“Inventions”) shall be determined in accordance with the rules of
inventorship under applicable patent laws. Any such Inventions owned by Astellas
shall be included, as appropriate, in Astellas Technology and subject to the
license granted under Section 2.1.

6.2 Patent Prosecution and Maintenance. As between the parties, Astellas (or its
licensor, as applicable) shall have the sole right, but not the obligation, to
prepare, file, prosecute (including any interferences, extensions, reissue
proceedings and reexaminations) and maintain the Astellas Patents, at its sole
cost (subject to Section 6.3) and by counsel of its own choice. Astellas shall
provide Vical with reasonable opportunity to review and comment on any material
document that Astellas intends to file or cause to be filed with the relevant
intellectual property or patent office with respect to the Astellas Patents in
the Territory, and Astellas shall give due consideration to such comments
provided by Vical. Vical agrees to reasonably cooperate in the preparation,
filing and prosecution of any Astellas Patents and in the obtaining and
maintenance of any supplementary protection certificates and the like with
respect to any Astellas Patent claiming a Product being developed or
commercialized by Vical or Sublicensees in the Territory. Such cooperation
includes, but is not limited to, promptly informing Astellas of any matters
coming to Vical’s attention that may affect the preparation, filing, prosecution
or maintenance of any Astellas Patents. In the event that Astellas determines to
abandon or cease prosecution or maintenance of any Astellas Patent in the
Territory, Astellas shall provide reasonable prior written notice to Vical of
such intention to abandon or cease prosecution or maintenance. In such case,
subject to the rights of Astellas’ licensor with respect to any Astellas Patent
licensed to Astellas by a Third Party, Vical may elect, upon written notice by
Vical to Astellas, to cause Astellas to continue prosecution and/or maintenance
of such Astellas Patent in the Territory, at Vical’s sole cost and expense and
in accordance with Vical’s instructions for any such Astellas Patent. Vical
shall reimburse Astellas for such costs and expenses incurred by Astellas in
connection with prosecuting and/or maintaining any such Astellas Patent within
[…***…] from the date of invoice for such costs and expenses by Astellas. In the
event that Vical desires to cease bearing the costs and expenses with respect to
any such Astellas Patent, Vical shall provide reasonable prior written notice to
Astellas of such intention. In such case, Astellas shall have the right, but not
the obligation, to elect to continue prosecuting and maintaining any such
Astellas Patent at its own expense.

6.3 Additional Patent Term Extension Obligations. Vical shall keep Astellas
fully informed of the progress of Vical (and, as applicable, its Sublicensee(s))
toward Regulatory Approval of the first Product in the Territory. Vical shall
assist Astellas in determining with respect to such Product if the Astellas
Patents would be eligible for patent term extension pursuant to 35 U.S.C.
§§154–56 (“Patent Term Extension”). Vical acknowledges that time is of the
essence with respect to submission of any application for Patent Term Extension.
Vical shall give Astellas notification in writing of its (or, as applicable, its
Sublicensee’s) first obtaining Regulatory Approval of a Product in the Territory
within […***…] of receipt of written notice of such Regulatory Approval from the
applicable Regulatory Authority. Astellas shall apply for Patent Term Extension
for any Astellas Patent as requested by Vical, at Vical’s expense. At Astellas’
request, Vical shall, in a timely manner, reasonably assist Astellas in
preparing an application for Patent Term Extension. Vical (and, as applicable,
its Sublicensee(s)) shall reasonably cooperate with Astellas in preparing the
applications for Patent Term Extension. Vical agrees to join in such
applications at Astellas’ request. Vical shall reasonably support such

 

      ***Confidential Treatment Requested

 

15



--------------------------------------------------------------------------------

applications and shall provide such information as may be requested by Astellas
or any Regulatory Authority in support of such applications.

6.4 Patent Enforcement. Each party shall promptly notify the other in writing of
any alleged or threatened infringement of any Astellas Patent in the Territory
of which such party becomes aware. The following provisions shall apply to any
action or proceeding with respect to infringement by a Third Party of any
Astellas Patent in the Territory.

(a) Enforcement. As between the parties, Astellas shall have the first right to
bring and control any action or proceeding with respect to infringement by a
Third Party of any Astellas Patent in the Field in the Territory, at its own
expense and by counsel of its own choice. Vical shall have the right, at its own
expense, to be represented in any such action with respect to infringement of
any Astellas Patents in the Field in the Territory by counsel of its own choice,
and Astellas and its counsel shall reasonably cooperate with, and take into
account the view of, Vical and its counsel in strategizing, preparing and
presenting any such action or proceeding. If Astellas fails to bring an action
or proceeding with respect to infringement of any Astellas Patent in the Field
in the Territory within (i) […***…] following the notice of alleged infringement
or (ii) […***…] before the time limit, if any, set forth in the appropriate laws
and regulations for the filing of such actions, whichever comes first, Vical
shall have the right (but not the obligation) to bring and control any such
action at its own expense and by counsel of its own choice, and Astellas shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.

(b) Cooperation; Awards. In the event a party brings an infringement action in
accordance with this Section 6.4, the other party shall reasonably cooperate,
including if required to bring such action, joining such action as a necessary
party or the furnishing of a power of attorney. Neither party shall have the
right to settle any patent infringement litigation with respect to any Astellas
Patent under this Section 6.4 in a manner that diminishes the rights or
interests of the other party without the prior written consent of such other
party (which shall not be unreasonably withheld). Except as otherwise agreed to
by the parties as part of a cost-sharing arrangement, any recovery or damages
realized as a result of such action or proceeding shall be used first to
reimburse the parties’ documented out-of-pocket legal expenses relating to the
action or proceeding, and any remaining damages relating to the Products
(including lost sales or lost profits with respect to Products) shall be
retained by the party that brought and controlled the action and, if Vical
brought and controlled such action, shall be deemed Net Sales subject to the
royalty provisions of Section 4.3.

6.5 Third Party Infringement Claims. Each party shall promptly notify the other
party in writing of any allegation by a Third Party that the activity of either
party with respect to the development, manufacture or commercialization of any
Product in the Field in the Territory infringes or may infringe the intellectual
property rights of such Third Party. Vical shall have the sole right to control
any defense of any such claim involving alleged infringement of Third Party
rights by Vical’s activities, at Vical’s sole cost and expense and by counsel of
its own choice, and Astellas shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Astellas shall have
the sole right to control any defense of any such claim involving alleged
infringement of Third Party rights by Astellas’ activities, at Astellas’ sole
cost and expense and by counsel of its own choice, and Vical shall have the
right,

 

      ***Confidential Treatment Requested

 

16



--------------------------------------------------------------------------------

at its own expense, to be represented in any such action by counsel of its own
choice. Neither party shall enter into any settlement or compromise of any
action under this Section 6.5 which would in any manner diminish the rights or
interests of the other party without the prior written consent of such other
party (which shall not be unreasonably withheld).

6.6 Orange Book Listing. Vical shall have the sole right to make any filing with
respect to any Astellas Patents in connection with the FDA’s Orange Book. Upon
request of Astellas, Vical shall cooperate with Astellas to file appropriate
information with the FDA listing any Astellas Patents in the Orange Book.

6.7 Patent Marking. Vical shall mark all Products made, used or sold in the
Territory, or their containers, if required under applicable laws, rules and
regulations relating to patent marking.

6.8 Certification. Astellas and Vical each will immediately (and no later than
[…***…] following the date when Astellas or Vical becomes aware of the
certification described in this Section), give notice to the other of any
certification of which they become aware filed under the U.S. Drug Price
Competition and Patent Term Restoration Act of 1984, as amended, arising from
the filing of an application for the regulatory approval of a Generic Product
claiming that Patents covering any Product are invalid or non-enforceable or
that infringement will not arise from the manufacture, use or sale of any
Product in the Field in the Territory by a Third Party. Any action based on such
a certification shall be brought and controlled as provided in Section 6.4.

6.9 Trademarks. Vical shall be responsible for selection, registration and
maintenance of the trademark(s) for Products in the Field in the Territory, at
its own cost, and all such trademark(s) shall be filed and exclusively owned by
Vical.

 

7. REPRESENTATIONS AND WARRANTIES

7.1 Mutual Representations and Warranties. Each party represents and warrants to
the other party as of the Effective Date that:

(a) Organization. It is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof.

(b) Authorization. It is duly authorized to execute and deliver this Agreement
and to perform its obligations hereunder, and the person or persons executing
this Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action.

(c) Binding Agreement. This Agreement is legally binding upon it, enforceable in
accordance with its terms, and does not conflict with any agreement, instrument
or understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

 

      ***Confidential Treatment Requested

 

17



--------------------------------------------------------------------------------

(d) Agreements with Employees and Contractors. All of such party’s employees or
contractors acting on its behalf pursuant to this Agreement or any other written
agreement between the parties are and will be obligated under a binding written
agreement to comply with obligations of confidentiality and non-use consistent
with those set forth in Article 8.

(e) No Debarment. Such party is not debarred under the U.S. Federal Food, Drug
and Cosmetic Act or comparable laws in any other country or jurisdiction, and it
does not, and will not during the Term, employ or use the services of any person
or entity who is debarred, in connection with the development, manufacture or
commercialization of the Products. In the event that either party becomes aware
of the debarment or threatened debarment of any person or entity providing
services to such party, including the party itself and its Affiliates or
Sublicensees, which directly or indirectly relate to activities under this
Agreement, the other party shall be immediately notified in writing.

7.2 Astellas Representations and Warranties. Astellas represents, warrants and
covenants to Vical as of the Effective Date that:

(a) Control. Astellas is the sole owner of all of the Astellas Technology
existing as of the Effective Date, free and clear of all liens.

(b) Right to Grant License. Astellas has the right to grant the license it
grants to Vical under Section 2.1 of this Agreement.

(c) No Conflicting Grant of Rights. Astellas and its Affiliates have not, and
will not during the Term, grant any right to any Third Party that would conflict
with the rights granted to Vical hereunder or, except with Vical’s prior written
consent, allow a Third Party to create and maintain any security interest in
(i) Astellas Patents or (ii) any rights granted to Vical hereunder, to secure
third-party financing; provided that Astellas may allow a Third Party to create
and maintain such a security interest without Vical’s prior written consent if
such security interest is subject to the rights granted to Vical under such
Astellas Patents or other rights as set forth in this Agreement.

(d) No Infringement. Astellas has not received any notice alleging, and is not
otherwise actually aware, that the practice of the Astellas Patents infringes or
may infringe any Patent(s) of any Third Party.

(e) No Legal Actions. As of the Effective Date, there are no pending legal
actions, nor has Astellas received any written notice regarding any pending
legal actions, with respect to the Astellas Technology, and no Astellas Patent
is the subject of any interference, opposition, cancellation or other protest
proceeding.

(f) Disclosure. Up to and including the Effective Date, Astellas has made
available to Vical (i) all material information (including without limitation
pre-clinical and clinical data) in its possession or Control relating to the
Compound, the Product(s) and Astellas Patents in the Field in the Territory,
including material information in its or its Affiliates’ possession or Control
that is material to the utility or safety of the Compound and/or the

 

18



--------------------------------------------------------------------------------

Product(s) in the Field in the Territory, and (ii) all safety data in its or its
Affiliates’ possession or Control relating to the Compound and Product(s).

7.3 Disclaimer. Except as expressly set forth herein, THE ASTELLAS TECHNOLOGY IS
PROVIDED “AS IS,” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.

7.4 Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided,
however, that this Section 7.4 shall not be construed to limit either party’s
indemnification obligations under Article 11 or its right to obtain recover
damages for breach of Article 8. For clarification, payments under Article 4
shall not be considered special, incidental, consequential or punitive damages.

 

8. CONFIDENTIALITY

8.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term and until the […***…] anniversary of the date of expiration or
termination of the later to expire or terminate of this Agreement, each party
(in such capacity, the “receiving party”) shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
expressly provided for in this Agreement or the Confidentiality Agreement any
Confidential Information of the other party (in such capacity, the “disclosing
party”). The receiving party may use Confidential Information of the other party
only to the extent required to accomplish the purposes of this Agreement. The
receiving party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but not less than
reasonable care) to ensure that its employees, agents, consultants and other
representatives do not disclose or make any unauthorized use of the Confidential
Information of the disclosing party. The receiving party will promptly notify
the disclosing party upon discovery of any unauthorized use or disclosure of the
Confidential Information of the disclosing party. Without limiting the
foregoing, the parties acknowledge that Astellas Know-How includes valuable
trade secrets and that it is in the interests of both parties to protect the
confidentiality of the Astellas Know-How; provided, that nothing will limit or
prevent Astellas from using or disclosing the Astellas Know-How in connection
with its discussions and activities outside the scope of the exclusive license
granted to Vical hereunder with respect to the Compound and Products in the
Field in the Territory.

8.2 Exceptions. Confidential Information shall not include any information which
the receiving party can demonstrate by competent evidence: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the receiving
party, generally known or available; (b) is known by the receiving party at the
time of receiving such information, as evidenced by its

 

      ***Confidential Treatment Requested

 

19



--------------------------------------------------------------------------------

records; (c) is hereafter furnished to the receiving party by a Third Party, as
a matter of right and without restriction on disclosure; or (d) is independently
discovered or developed by the receiving party without the use of Confidential
Information of the disclosing party.

8.3 Authorized Disclosure. The receiving party may disclose Confidential
Information of the disclosing party as expressly permitted by this Agreement or
if and to the extent such disclosure is reasonably necessary in the following
instances:

(a) prosecuting or defending litigation as permitted by this Agreement;

(b) complying with applicable court orders or governmental regulations;

(c) in the case of Vical, conducting development, manufacturing and/or
commercialization activities in accordance with the license granted in
Section 2.1, including making regulatory filings with respect to Products; and

(d) disclosure to Affiliates, sublicensees, subcontractors, employees,
consultants, agents or other Third Parties who need to know such information for
the development, manufacture and commercialization of Products in accordance
with this Agreement or in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that any
such Affiliate, sublicensee, subcontractor, employee, consultant, agent or Third
Party agrees to be bound by similar terms of confidentiality and non-use at
least equivalent in scope to those set forth in this Article 8.

Notwithstanding the foregoing, in the event the receiving party is required to
make a disclosure of the disclosing party’s Confidential Information pursuant to
Section 8.3(a) or (b), it will, except where impracticable, give reasonable
advance notice to the disclosing party of such disclosure and use efforts to
secure confidential treatment of such information at least as diligent as the
receiving party would use to protect its own confidential information, but in no
event less than reasonable efforts. In any event, the receiving party agrees to
take all reasonable action to avoid disclosure of Confidential Information of
the disclosing party.

8.4 Confidentiality of this Agreement and its Terms. Except as otherwise
provided in this Article 8, each party agrees not to disclose to any Third Party
the existence of this Agreement or the terms of this Agreement without the prior
written consent of the other party hereto, except that each party may disclose
the terms of this Agreement that are not otherwise made public as contemplated
by Section 8.5 as permitted under Section 8.3.

8.5 Public Announcements.

(a) Press Releases. As soon as practicable following the date hereof, the
parties shall each issue a mutually agreed press release announcing the
existence of this Agreement. Except as required by applicable laws and
regulations (including disclosure requirements of the U.S. Securities and
Exchange Commission (“SEC”) or any stock exchange on which securities issued by
a party or its Affiliates are traded), neither party shall make any other public
announcement concerning this Agreement or the subject matter hereof without the
prior written consent of the other, which shall not be unreasonably withheld or
delayed; provided

 

20



--------------------------------------------------------------------------------

that each party may make any public statement, including statements in response
to questions by the press, analysts, investors or those attending industry
conferences or financial analyst calls, or issue press releases, so long as any
such public statement or press release is not inconsistent with prior public
disclosures or public statements approved by the other party pursuant to this
Section 8.5 and which do not reveal non-public information about the other
party. For avoidance of doubt, Astellas shall have the right, without the prior
written consent of Vical, to announce events such as achievement of milestones
under this Agreement, and other events deemed material by its General Counsel;
provided, however, that Astellas shall consult with Vical with regard thereto
and provide reasonable opportunity for Vical to review such announcement in
advance. In the event of a required public announcement, to the extent
practicable under the circumstances, the party making such announcement shall
provide the other party with a copy of the proposed text of such announcement
sufficiently in advance of the scheduled release to afford such other party a
reasonable opportunity to review and comment upon the proposed text.

(b) Filing of Agreement. The parties will coordinate in advance with each other
in connection with the filing of this Agreement (including redaction of certain
provisions of this Agreement) with the SEC or any stock exchange or governmental
agency on which securities issued by a party or its Affiliate are traded, and
each party will use reasonable efforts to seek confidential treatment for the
terms proposed to be redacted; provided that each party will ultimately retain
control over what information to disclose to the SEC or any stock exchange or
other governmental agency, as the case may be, and provided further that the
parties will use their reasonable efforts to file redacted versions with any
governing bodies which are consistent with redacted versions previously filed
with any other governing bodies. Other than such obligation, neither party (nor
its Affiliates) will be obligated to consult with or obtain approval from the
other party with respect to any filings to the SEC or any stock exchange or
other governmental agency.

(c) Publications.

(i) Except as otherwise set forth in Section 8.5(c)(ii) below, at least […***…]
prior to publishing, publicly presenting, and/or submitting for written or oral
publication a manuscript, abstract or the like that includes Information
relating to any Product in the Field that has not been previously published,
each party shall provide to the other party a draft copy thereof for its review
(unless such party is required by law to publish such Information sooner, in
which case such party shall provide such draft copy to the other party as much
in advance of such publication as possible). The publishing party shall consider
in good faith any comments provided by the other party during such […***…]
period. In addition, the publishing party shall, at the other party’s reasonable
request, remove therefrom any Confidential Information of such other party,
except each party shall have the right to publicly disclose any information,
including Confidential Information, pertaining to safety or efficacy of the
Product that such party believes in good faith it is obligated by applicable law
or appropriate to conform to applicable regulatory requirements to disclose;
provided that it shall delay publication for a period not to exceed […***…] in
order to allow the other party to file for patent protection as permitted by
this Agreement in relation to its Confidential Information. The contribution of
each party shall be noted in all publications or presentations by acknowledgment
or co-authorship, as appropriate.

 

      ***Confidential Treatment Requested

 

21



--------------------------------------------------------------------------------

(ii) In the event Vical desires to publish, publicly present, and/or submit for
written or oral publication a manuscript, abstract or the like that includes
Information relating to any Product in the Field but that does not include any
Confidential Information of Astellas, Vical shall provide to Astellas a draft
copy thereof for its review prior to the date of such publication, presentation
or submission, and Vical shall consider in good faith any comments provided by
Astellas with respect thereto.

(iii) Vical shall, within a reasonable amount of time after the Effective Date
and from time to time thereafter, provide to Astellas a copy of its plan for
publication regarding Compounds and Products in the Field, including all
material updates and changes thereto.

8.6 Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that would result to the disclosing party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article 8. In addition to all other remedies, the disclosing
party shall be entitled to seek specific performance and injunctive and other
equitable relief as a remedy for any breach or threatened breach of this
Article 8.

 

9. COLLABORATIVE RESEARCH AGREEMENT WITH OUTSIDE RESEARCHERS OR INSTITUTIONS

9.1 Sample Supply. Astellas shall have the right to supply the Compound to its
outside researchers and/or institutions (“Astellas Outside Researchers”) who
wish to use the same solely for their research purpose to whom Astellas has made
any commitment before the Effective Date. Astellas shall enter into a material
transfer agreement containing customary terms, including confidentiality and
non-disclosure obligations and restrictions on use for research purposes only,
with each Astellas Outside Researcher. Astellas shall provide to Vical, as soon
as reasonably practicable after the Effective Date, a letter disclosing the
identity of each Astellas Outside Researcher, the quantities of the Compound
each such Astellas Outside Researcher will receive or has received, the term
during which each Astellas Outside Researcher may use the Compound and, if
known, the anticipated timeline for publication of an abstract or manuscript by
each such Astellas Outside Researcher, to the extent that such disclosure is
expressly authorized under such material transfer agreement or any other
agreement(s) between Astellas and each such Astellas Outside Researcher or by a
prior written consent of each such Astellas Outside Researcher, provided
however, that Vical shall treat the letter and information included therein as
Astellas’ Confidential Information.

9.2 Publication by Astellas Outside Researchers. Astellas may receive and review
the draft abstract or manuscript for publication prepared by the Astellas
Outside Researchers with whom Astellas has provided the Compound before and
after the Effective Date under Astellas’ material transfer agreements, provided
that Astellas will use its reasonable efforts to provide Vical with such
abstract or manuscript to the extent such provision is expressly authorized
under such material transfer agreement or any other agreement(s) between
Astellas and each such Astellas Outside Researcher or by a prior written consent
of each such Astellas Outside Researcher, provided however, that (a) the
ownership and the strategy for protection of any intellectual property right
which may be made by such Astellas Outside Researchers,

 

22



--------------------------------------------------------------------------------

including but not limited to the countries for which such intellectual property
right will be sought and (b) the timing and contents of the publication of such
manuscript shall be determined by mutual agreement between Astellas and such
Astellas Outside Researchers, and provided further that Vical shall treat such
abstract or manuscript and information included therein as Astellas’
Confidential Information.

 

10. TERM AND TERMINATION

10.1 Term. The term of this Agreement shall commence on the Effective Date and
continue until the expiration of the last Royalty Term, subject, in each case,
to earlier termination pursuant to Section 10.2 (the “Term”).

10.2 Early Termination.

(a) Termination for Cause.

(i) A party shall have the right to terminate this Agreement upon written notice
to the other party if such other party is in material breach of this Agreement
and has not cured such breach within […***…] with respect to any payment breach)
after written notice from the terminating party requesting cure of such breach.
Any such termination shall become effective at the end of such […***…] with
respect to any payment breach) period unless the breaching party has cured any
such breach prior to the end of such period.

(ii) A party shall have the right to terminate this Agreement upon written
notice to the other party upon the bankruptcy, dissolution or winding up of such
other party, or the making or seeking to make or arrange an assignment for the
benefit of creditors of such other party, or the initiation of proceedings in
voluntary or involuntary bankruptcy, or the appointment of a receiver or trustee
of such other party’s property that is not discharged within […***…].

(b) Other Vical Termination Right. Vical shall have the right to terminate this
Agreement on a country-by-country basis upon […***…] prior written notice to
Astellas if Vical reasonably determines that further development and/or
commercialization of Products in the Field in the Territory will not be
beneficial for Vical for scientific, regulatory, commercial, financial, ethical
or other fair reasons specified in reasonable detail in writing to Astellas.
Vical will also have the right to terminate this Agreement as provided in
Section 3.6(b).

(c) Other Astellas Termination Rights. Astellas shall have the right to
terminate this Agreement immediately upon written notice to Vical if Vical or
any of its Affiliates or Sublicensees, directly or indirectly through any Third
Party, commences any interference or opposition proceeding with respect to,
challenges the validity or enforceability of, or opposes any extension of or the
grant of a supplementary protection certificate with respect to, any Astellas
Patent.

 

      ***Confidential Treatment Requested

 

23



--------------------------------------------------------------------------------

10.3 Effect of Termination or Expiration; Surviving Obligations.

(a) Effect of Any Termination. Upon any termination of this Agreement by either
party:

(i) all rights and obligations of the parties under this Agreement shall
terminate, except as provided in Sections 10.3, 10.4, 10.5 and, as applicable,
10.6;

(ii) Vical shall perform its outstanding non-cancellable obligations with
respect to Products in the Territory that existed or accrued prior to the notice
date of termination; and

(iii) Vical shall cooperate with and provide reasonable assistance to Astellas
with respect to any applications for Patent Term Extension, including providing
such information as may be requested by Astellas or any Regulatory Authority in
support of such applications.

(b) Effect of Any Termination Other than Termination by Vical for Cause. Upon
any termination of this Agreement by Vical under Section 10.2(b) with respect to
any country or countries or by Astellas under Section 10.2(a) or (c):

(i) if, at the time of such termination, there are any ongoing clinical trials
with respect to Products in the Field in the terminated country or in the
Territory, as applicable, the parties shall, at Astellas’ option, negotiate in
good faith and adopt a plan to wind-down the development activities in an
orderly fashion or, at Astellas’ election, promptly transition such development
activities to Astellas or its designee, with due regard for patient safety and
the rights of any subjects that are participants in any clinical trials of the
Product and take any actions Astellas deems reasonably necessary or appropriate
to avoid any human health or safety problems and in compliance with all
applicable laws, rules and regulations; and

(ii) Vical shall, and hereby does, grant to Astellas:

(1) the unrestricted right to use and refer to all Information, including all
data and regulatory documents, relating to the Compound or Product, in the
terminated country or countries and, if this Agreement is terminated in its
entirety, in the Territory;

(2) an exclusive, royalty-free, perpetual, irrevocable license, with the right
to sublicense and further sublicense, under all Compound-specific and
Product-specific Patents Controlled by Vical or its Affiliates or jointly-owned
by the parties in the Field in the terminated country or countries and, if this
Agreement is terminated in its entirety, in the Territory;

(3) a non-exclusive, royalty-free, perpetual, irrevocable license, with the
right to sublicense and further sublicense, under all Patents Controlled by
Vical or its Affiliates other than those referenced in subsection (2) above,
which Patents would, but for the license granted in this subsection (3), be
infringed by the development, use, manufacture, promotion, sale, offer for sale,
distribution, import or export of the Compound or Product in the

 

24



--------------------------------------------------------------------------------

Field in the Territory, solely to develop, use, make, have made, promote, sell,
offer for sale, distribute, import, export and otherwise commercialize the
Compound and Products in the Field in the terminated country or countries and,
if this Agreement is terminated in its entirety, in the Territory; and

(4) take such other actions and execute such other instruments, assignments and
documents as may be necessary to effect the transfers of rights as set forth in
subsections (1), (2) and (3) above.

(c) Surviving Terms. Expiration or termination of this Agreement shall not
relieve the parties of any obligation accruing prior to such expiration or
termination. Without limiting the foregoing, the obligations and rights of the
parties under Sections 4.3(d), 5.4 (for the period described therein), 6.1, 7.3,
7.4, 10.3, 10.4 and 10.5 and Articles 1, 8, 11 and 12 shall survive expiration
or termination of this Agreement.

(d) Return of Confidential Information. Within […***…] following the expiration
or termination of this Agreement, each party shall deliver to the other party or
destroy any and all Confidential Information of the other party in its
possession, as per instruction by the party which owns such Confidential
Information. Notwithstanding the foregoing, in the event that Vical grants to
Astellas the right and license pursuant to Section 10.3(b), Astellas shall not
be required to make delivery or destruction pursuant to this Section 10.3(d).

10.4 Exercise of Right to Terminate. The use by either party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
party with respect thereto.

10.5 Damages; Relief. Subject to Section 10.4 above, termination of this
Agreement shall not preclude either party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

10.6 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by a party are, and will otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The parties agree that a party, as licensee of such rights under this
Agreement, will retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. The parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against the licensing party
under the U.S. Bankruptcy Code, the licensee will be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and same, if not
already in its possession, will be promptly delivered to it (a) upon any such
commencement of a bankruptcy proceeding upon its written request therefor,
unless the licensing party elects to continue to perform all of its obligations
under this Agreement, or (b) if not delivered under subsection (a) above,
following the rejection of this Agreement by or on behalf of the licensing party
upon written request therefor by the licensee.

 

      ***Confidential Treatment Requested

 

25



--------------------------------------------------------------------------------

11. INDEMNIFICATION

11.1 Indemnification by Astellas. Astellas hereby agrees to save, defend and
hold Vical, its Affiliates and its and their respective directors, officers,
employees and agents and, with respect to the indemnification set forth in
Section 11.1 only, also Vical’s Sublicensees, subcontractors and distributors
(each, a “Vical Indemnitee”) harmless from and against any and all claims,
suits, actions, demands, liabilities, expenses and/or loss, including reasonable
legal expense and attorneys’ fees (collectively, “Losses”), to which any Vical
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise directly or
indirectly out of (a) the gross negligence or willful misconduct of any Astellas
Indemnitee with respect to any obligations or activities contemplated by this
Agreement or (b) the breach by Astellas of any warranty, representation,
covenant or agreement made by Astellas in this Agreement; except, in each case,
to the extent such Losses result from the gross negligence or willful misconduct
of any Vical Indemnitee or the breach by Vical of any warranty, representation,
covenant or agreement made by Vical in this Agreement.

11.2 Indemnification by Vical. Vical hereby agrees to save, defend and hold
Astellas and its Affiliates and its and their respective directors, officers,
employees and agents (each, an “Astellas Indemnitee”) harmless from and against
any and all Losses to which any Astellas Indemnitee may become subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise directly or indirectly out of: (a) the development,
manufacture, use, handling, storage, sale or other disposition of any Product in
the Territory by Vical or any of its Sublicensees, (b) the gross negligence or
willful misconduct of any Vical Indemnitee with respect to any obligations or
activities contemplated by this Agreement, or (c) the breach by Vical of any
warranty, representation, covenant or agreement made by Vical in this Agreement;
except, in each case, to the extent such Losses result from the gross negligence
or willful misconduct of any Astellas Indemnitee or the breach by Astellas of
any warranty, representation, covenant or agreement made by Astellas in this
Agreement.

11.3 Control of Defense. Any person entitled to indemnification under this
Article 11 shall give notice to the indemnifying party of any Losses that may be
subject to indemnification, promptly after learning of such Losses, and the
indemnifying party shall assume the defense of such Losses with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed by
the indemnifying party with counsel so selected, the indemnifying party will not
be subject to any liability for any settlement of such Losses made by the
indemnified party without its prior written consent (but such consent will not
be unreasonably withheld or delayed), and will not be obligated to pay the fees
and expenses of any separate counsel retained by the indemnified party with
respect to such Losses.

11.4 Insurance. Each party shall, at its own expense, procure and maintain
during the Term and for a period of […***…] thereafter, insurance
policy/policies, including product liability insurance, adequate to cover its
obligations hereunder and which are consistent with normal business practices of
prudent companies similarly situated. Such insurance shall not be construed to
create a limit of a party’s liability with respect to its obligations hereunder
including the indemnification obligations under this Article 11. Each party
shall provide the other party with written evidence of such insurance or
self-insurance upon request. Each party shall provide the other party with
written notice at least […***…] prior to the cancellation, non-renewal

 

      ***Confidential Treatment Requested

 

26



--------------------------------------------------------------------------------

or material change in such insurance self-insurance which could materially
adversely affect the rights of such other party hereunder.

 

12. GENERAL PROVISIONS

12.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding its
conflicts of laws principles with the exception of sections 5-1401 and 5-1402 of
New York General Obligations Law.

12.2 Dispute Resolution.

(a) Objective. The parties recognize that disputes as to matters arising under
or relating to this Agreement or either party’s rights and/or obligations
hereunder may arise from time to time. It is the objective of the parties to
establish procedures to facilitate the resolution of such disputes in an
expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the parties agree to follow the procedures set forth
in this Section 12.2 to resolve any such dispute if and when it arises.

(b) Resolution by Executives. If an unresolved dispute as to matters arising
under or relating to this Agreement or either party’s rights and/or obligations
hereunder arises, either party may refer such dispute to the Chief Executive
Officer of Vical and a senior executive of Astellas who reports directly to the
Chief Executive Officer of Astellas (the Chief Executive Officer of Vical and
such senior executive of Astellas, collectively, the “Executives”), who shall
meet in person or by telephone within […***…] after such referral to attempt in
good faith to resolve such dispute. If such matter cannot be resolved by
discussion of the Executives within […***…] following such meeting (as may be
extended by mutual written agreement), such dispute shall be resolved in
accordance with Section 12.2(c).

(c) Arbitration.

(i) If the parties do not resolve a dispute as provided in Section 12.2(b), and
a party wishes to pursue the matter, each such dispute that is not an “Excluded
Claim” (as defined below) shall be resolved by binding arbitration in accordance
with the Rules of Arbitration of the International Chamber of Commerce (“ICC”)
as then in effect (the “ICC Rules”), and judgment on the arbitration award may
be entered in any court having jurisdiction thereof. The decision rendered in
any such arbitration will be final and not appealable. If either party intends
to commence binding arbitration of such dispute, such party will provide written
notice to the other party informing the other party of such intention and the
issues to be resolved. Within […***…] after the receipt of such notice, the
other party may by written notice to the party initiating binding arbitration,
add additional issues to be resolved.

(ii) The arbitration shall be conducted by a panel of […***…] arbitrators
experienced in the pharmaceutical business, none of whom shall be a current or
former employee or director, or a then-current stockholder, of either party,
their respective Affiliates or any Sublicensee. Within […***…] after receipt of
the original notice of binding arbitration, each party shall select one person
to act as arbitrator and the two party-selected arbitrators shall select a third
arbitrator within […***…] of their appointment. If the

 

      ***Confidential Treatment Requested

 

27



--------------------------------------------------------------------------------

arbitrators selected by the parties are unable or fail to agree upon the third
arbitrator, the third arbitrator shall be appointed by the ICC in accordance
with the ICC Rules. The place of arbitration shall be New York, New York and all
proceedings and communications shall be in English.

(iii) It is the intention of the parties that discovery, although permitted as
described herein, will be limited except in exceptional circumstances. The
arbitrators will permit such limited discovery necessary for an understanding of
any legitimate issue raised in the arbitration, including the production of
documents. No later than […***…] after selection of the arbitrators, the parties
and their representatives shall hold a preliminary meeting with the arbitrators,
to mutually agree upon and thereafter follow procedures seeking to assure that
the arbitration will be concluded within […***…] from such meeting. Failing any
such mutual agreement, the arbitrators will design and the parties shall follow
procedures to such effect.

(iv) Either party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other non-compensatory damages. The arbitrators shall have the power to
order that all or part of the legal or other costs incurred by a party in
connection with the arbitration be paid by the other party. Subject to the
preceding sentence, each party shall bear an equal share of the arbitrators’ and
any administrative fees of arbitration.

(v) Except to the extent necessary to confirm or enforce an award or as may be
required by applicable law, neither a party nor an arbitrator may disclose the
existence, content or results of an arbitration without the prior written
consent of both parties. In no event shall arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.

(vi) As used in this Section, the term “Excluded Claim” shall mean a dispute,
controversy or claim that concerns (A) the validity, enforceability or
infringement of a patent, trademark, copyright or regulatory data exclusivity;
or (B) any antitrust, anti-monopoly or competition law or regulation, whether or
not statutory.

12.3 Entire Agreement; Modification. This Agreement, including any information
provided by letter as contemplated herein, is both a final expression of the
parties’ agreement and a complete and exclusive statement with respect to all of
its terms. Except for the separate letter provided by Astellas to Vical as
contemplated herein, this Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written or otherwise, concerning
any and all matters contained herein and therein, including the Confidentiality
Agreement. This Agreement may only be modified or supplemented in a writing
expressly stated for such purpose and signed by the parties to this Agreement.

12.4 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any

 

      ***Confidential Treatment Requested

 

28



--------------------------------------------------------------------------------

partnership, joint venture or similar business relationship between the parties.
Neither party is a legal representative of the other party, and neither party
can assume or create any obligation, representation, warranty or guarantee,
express or implied, on behalf of the other party for any purpose whatsoever.

12.5 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

12.6 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld); provided, however, that either
party may assign or otherwise transfer this Agreement and its rights and
obligations hereunder without the other party’s consent:

(a) in connection with the transfer or sale of all or substantially all of the
business or assets of such party relating to the Compound and Products to a
Third Party, whether by merger, sale of stock, sale of assets or otherwise (a
“Sale”), provided that in the event of a Sale (whether this Agreement is
actually assigned or is assumed by the acquiring party by operation of law
(e.g., in the context of a reverse triangular merger)), intellectual property
rights of the acquiring party to such transaction (if other than one of the
parties to this Agreement) shall not be included in the technology licensed
hereunder; or

(b) to an Affiliate, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties. Any assignment not in accordance with this Agreement shall be void.

12.7 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it,
except as otherwise provided in this Agreement with respect to Astellas
Indemnitees under Section 11.2 and Vical Indemnitees under Section 11.1.

12.8 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

12.9 Cumulative Remedies. No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

 

29



--------------------------------------------------------------------------------

12.10 Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile or electronic
mail (email) transmission confirmed thereafter by any of the foregoing, to the
party to be notified at its address(es) given below, or at any address such
party has previously designated by prior written notice to the other. Notice
shall be deemed sufficiently given for all purposes upon the earliest of:
(a) the date of actual receipt; (b) if mailed, five (5) days after the date of
postmark; or (c) if delivered by overnight courier, the next business day the
overnight courier regularly makes deliveries.

If to Astellas, notices must be addressed to:

Astellas Pharma Inc.

5-1, Nihonbashi-Honcho 2-chome

Chuo-Ku, Tokyo 103-8411

Japan

Attention: Vice President, Legal & Compliance

Facsimile: […***…]

With a copy to:

Astellas Pharma Inc.

5-1, Nihonbashi-Honcho 2-chome

Chuo-Ku, Tokyo 103-8411

Japan

Attention: Vice President, Business Development

Facsimile: […***…]

If to Vical, notices must be addressed to:

Vical Incorporated

10390 Pacific Center Court

San Diego, California 92121

USA

Attention: Business Development

Facsimile: […***…]

Email: […***…]

With a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121

USA

Attention: […***…]

Telephone: (858) 550-6000

Facsimile: […***…]

Email: […***…]

 

      ***Confidential Treatment Requested

 

30



--------------------------------------------------------------------------------

12.11 Force Majeure. Except for the obligation to make payment when due, each
party shall be excused from liability for the failure or delay in performance of
any obligation under this Agreement by reason of any event beyond such party’s
reasonable control including but not limited to Acts of God, fire, flood,
explosion, earthquake, or other natural forces, war, civil unrest, accident,
destruction or other casualty, any lack or failure of transportation facilities,
any lack or failure of supply of raw materials, any strike or labor disturbance,
or any other event similar to those enumerated above. Such excuse from liability
shall be effective only to the extent and duration of the event(s) causing the
failure or delay in performance and provided that the party has not caused such
event(s) to occur. Notice of a party’s failure or delay in performance due to
force majeure must be given to the other party within […***…] after its
occurrence. All delivery dates under this Agreement that have been affected by
force majeure shall be tolled for the duration of such force majeure. In no
event shall any party be required to prevent or settle any labor disturbance or
dispute.

12.12 Interpretation.

(a) Captions & Headings. The captions and headings of clauses contained in this
Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.

(b) Interpretation. All references in this Agreement to the word “including”
shall be deemed to be followed by the phrase “without limitation” or like
expression. All references in this Agreement to the singular shall include the
plural where applicable, and all references to gender shall include both genders
and the neuter.

(c) Articles, Sections & Subsections. Unless otherwise specified, references in
this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

(d) Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

(e) Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either party, irrespective of which party may be
deemed to have caused the ambiguity or uncertainty to exist.

(f) English Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

12.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original document, and all of which, together
with this writing, shall be deemed one instrument. Signatures provided by
facsimile transmission or in Adobe™

 

      ***Confidential Treatment Requested

 

31



--------------------------------------------------------------------------------

Portable Document Format (PDF) sent by electronic mail shall be deemed to be
original signatures.

[Remainder of this page intentionally left blank.]

 

32



--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

IN WITNESS WHEREOF, the parties hereto have duly executed this LICENSE AGREEMENT
as of the date set forth below.

 

VICAL INCORPORATED     ASTELLAS PHARMA INC. By:  

/s/ Vijay B. Samant

    By:  

/s/ Yoshihiko Hatanaka

Name: Vijay B. Samant     Name: Yoshihiko Hatanaka Title: President and CEO    
Title: President and CEO Date: March 24, 2015     Date: March 16, 2015

 

SIGNATURE PAGE TO LICENSE AGREEMENT